925 F.2d 1480
20 U.S.P.Q.2d 1319
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re STANBEL, INC.
No. 90-1441.
United States Court of Appeals, Federal Circuit.
Jan. 24, 1991.

Before MARKEY, MAYER and MICHEL, Circuit Judges.
DECISION
MARKEY, Circuit Judge.


1
Stanbel, Inc., a Massachusetts Corporation, appeals from a judgment of the Trademark Trial and Appeal Board (Board) affirming an examiner's refusal to register "ICE-PAK."    We AFFIRM.

OPINION

2
Stanbel has not demonstrated clear error in the Board's finding that "ICE-PAK" is generic.  Stanbel's argument that some of the published references to "ice pack" are ambiguous does not demonstrate clear error because others of the references unambiguously indicate the public's use of "ice pack" to generically refer to the type of product to which Stanbel has long applied "ICE-PAK" and "ICE-PAKS."    Stanbel's cited dictionary entries were not of record before the Board and cannot be considered on appeal.  The same is true of Stanbel's reproduction in its brief of non-record pictorials allegedly representing competing products.


3
Stanbel also fails to show clear error in the Board's determinations that "ICE-PAK" was merely descriptive and that it had not acquired secondary meaning.  The Board correctly evaluated the Sears letter.  Stanbel provides no evidence of consumer recognition of "ICE-PAK" as a trademark.  Stanbel's reliance on Reg. No. 1,466,057 is unavailing because the action of the examiner in that case is not binding in this case and the registration was for a different mark.  The Illinois registration was of a stylized ICE-PAK design, not the typed form here involved.